                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  July 03, 2019
                                                                               David J. Bradley, Clerk

                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION


UNITED STATES OF AMERICA                    §
                                            §
VS.                                         §   CRIMINAL ACTION NO. 2:19-CR-426
                                            §
RUDY SILVAS ZAMORA III                      §


    MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL

        A detention hearing has been held in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f). The following requires detention of the Defendant pending trial in this

case:

        (1)   There are no conditions or combination of conditions that would reasonably

secure the presence of the Defendant; and

        (2)   There are no conditions or combination of conditions that will reasonably

assure the safety of the community.

        The evidence against the Defendant is substantial.     The Defendant possessed

approximately 600 images of child pornography on his personal computer’s hard drive.1

The findings and conclusions contained in the Pretrial Services Report and the first

addendum are adopted. The Defendant was convicted of indecency with a minor in 2002

and had a duty to register as a sex offender. While the Defendant complied with the

1
  The court notes that it incorrectly relied on the presumption in 18 U.S.C. §
3142(b)(3)(E) which is not applicable to this case, but the Defendant is facing a ten-year
minimum mandatory prison term because of his prior conviction. 18 U.S.C. 2252(b).
1/2
requirement that he register his sex offender status annually on his birthday, he failed to

report a change in his residence several months before his birthday. Coincidentally, the

Defendant was arrested in March of 2018 at the same unreported residence where the

child pornography images were stored. Such conduct reflects his willingness to protect

the downloaded computer images.

       The Defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal.   The Defendant shall be afforded a reasonable opportunity for private

consultation with defense counsel. On order of a court of the United States or on request

of an attorney for the Government, the person in charge of the corrections facility shall

deliver the Defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.

       ORDERED this 3rd day of July, 2019.


                                             ___________________________________
                                             B. JANICE ELLINGTON
                                             UNITED STATES MAGISTRATE JUDGE




2/2
